The record and briefs in this case have been examined and we find no questions raised other than were raised and answered in C.V. Floyd Fruit Company, a Florida Corporation, Mary C. Cooper, a widow, et al., Appellants, v. Florida Citrus Commission and Nathan Mayo, as Commissioner of Agriculture for the State of Florida, Appellees, decided this date.
The judgment below is accordingly affirmed on authority of the latter case.
Affirmed.
ELLIS, C.J., and BUFORD, J., concur.
  BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 655